Citation Nr: 1618234	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for eczema, claimed as a skin condition of the arms, legs, and chest.  

3.  Entitlement to service connection for a right knee disorder.  

4. Entitlement to service connection for scar, middle forehead.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to July 1961 and again from June 1965 to October 1989.  He also served in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office, (RO), which denied the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for eczema, residuals, right knee, and scar, middle forehead, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has a current PTSD diagnosis that conforms to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV). 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Here, as the Veteran's claim for service connection for PTSD is being granted, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this issue.  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in this case, the diagnosis must comply with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, such as in the current case, changes to the applicable regulations are in effect as follows.  If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or a psycho-physiological state of fear, helplessness, or horror.  

Service treatment records demonstrate no findings, treatment, or diagnoses of PTSD or any other acquired psychiatric disorder.  The Veteran responded in the negative in his Report of Medical History during his retirement examination in September 1989, as to whether he ever had or now had depression or excessive worry.  On his Report of Medical Examination, he was found to be psychiatrically normal.  

After service, the Veteran underwent VA examination in November 2010.  The Veteran indicated that he generally avoided psychiatric contact or the possibility of medication, although he was considering whether that might be adaptive at the time of the examination.  He provided extensive documentation regarding a claimed stressor concerning accusations of torture or unnecessary killing by the Veteran about which he appeared to have been acquitted.  He remained extremely angry with the individual who made the accusations.  He also reported stressors of mortar attacks with two woundings.  He also reported dreams of two to three North Vietnamese soldiers in camouflage who were pushing bayonets into the bushes.  He related that these dreams were of behavior that he had specifically seen in Vietnam.  The Veteran stated that the nightmares left him "limp" which apparently meant exhausted and physiologically aroused.  The examiner stated that the Veteran's description of a stressor was relatively vague, but met the standards for a stressor.  The diagnosis was PTSD, as likely as not.  The global assessment of functioning (GAF) was 61.  

In April 2011, an addendum to his original November 2010 VA opinion was requested of the previous VA examiner.  As he had reported in the November 2010 examination report that the Veteran's stressor was vague and the nexus was somewhat conjectural, the AOJ requested an opinion as to whether it is at least as likely as not that the Veteran, in fact, had PTSD and was the PTSD diagnosis linked specifically to the mortar attack or to other stressors claimed by the Veteran?  

The examiner stated that the Veteran's stressor of being accused of atrocities in service and his fears that the accuser would break in and kill him and his family, the report that he lost troops under his command, and alluding to being in numerous firefights were considered vague stressors in his report and did not, according to the examiner, make a firm nexus.  However, the examiner stated that his report of and dreams of two to three North Vietnamese soldiers in camouflage uniforms pushing bayonets through the bushes, did provide a clear nexus in connection with that experience.  That kind of experience would generally occur, according to the examiner, in combat for which the Veteran had provided no validation.  Everything, then, depended on one's willingness to credit the Veteran's self-report.  In this case, the examiner stated that there was a roughly 50 percent probability that PTSD was a legitimate sustainable diagnosis given the Veteran's vagueness and general lack of insight.  The possibility of the Veteran being fearful while witnessing North Vietnamese probing through the bushes, according to the examiner, was realistic and provided a reasonable nexus under the circumstances.  

The Veteran testified at a RO hearing in June 2014.  He related the incident regarding charges leveled against him regarding atrocities that occurred in service as his stressor for PTSD.  He gave no hearing testimony on any other claimed stressors.  

An additional addendum to the April 2010 VA examination was again requested from the examiner who performed the examination.  He again stated, that based on the Veteran's statements and dreams of North Vietnamese probing the bushes with bayonets as the Veteran's stressor, he would give a no better than 50 percent probability for a confirmed diagnosis of PTSD.  He also stated that his diagnosis was based upon DSM-IV data, and he would not extrapolate an opinion on a  DSM 5 diagnosis based upon DSM-IV data.  

The Veteran underwent a private psychiatric examination in November 2014.  He was diagnosed with PTSD and persistent insomnia.  The examiner stated that the Veteran had more than one mental disorder diagnosed, but it was not possible to differentiate what symptoms were attributable to each diagnosis.  The psychiatrist stated that the records he reviewed in this case were the personal history provided by the Veteran, a note by his wife, and review of the November 2010 VA Compensation and Pension examination.   

Based on review of the evidence, the Board initially notes that there is a VA opinion indicating that it is at least as likely as not that the Veteran has PTSD that is related to his Vietnam service.  This November 2010 opinion has had two addendums associated with the opinion, and in both situations, the examiner stated that there is a 50 percent probability of a PTSD diagnosis related to the Veteran's Vietnam service.  Although a private November 2014 examination diagnosed PTSD, the report is based on little more than the Veteran's history and a note from his wife.  He only reviewed the November 2010 VA examination, but no discussion on credible stressors or a nexus between a stressor and Vietnam service was made.  

It must be remembered that the law no longer requires proof of the claimed stressors in order to establish service connection for PTSD.  One need only demonstrate that he or she was in fear of potential harm arising out of a hostile environment.  Although the Veteran continued to raise as a stressor the accusations made by a superior officer about his involvement in atrocities that the officer asserted were performed by the Veteran (which were later not confirmed), the Board finds that the examiner's diagnosis of PTSD was based on the Veteran's overall experience in Vietnam, specifically, his witnessing, and his continued dreams of North Vietnamese soldiers probing the bushes with bayonets, that placed the Veteran in fear of hostile activity, and that a diagnosis of PTSD under these circumstances warrants service connection for PTSD.  

Based on the foregoing, and the finding of the evidence of record being in relative equipoise, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

Further development is necessary in this case.  

The Veteran claims that he has eczema, a right knee disorder, and a scar, middle forehead, based on service incurrence.  

The Veteran asserted that he sustained shrapnel to his right knee in service in Vietnam and that he sustained a scar, middle forehead, while playing baseball in service.  He was scheduled for VA bones/joints and skin examinations in November and December 2010.  The Veteran was not examined for either of these claimed disabilities.  He should be provided pertinent examinations prior to final adjudication of these claims.  

Additionally, the Veteran claims that he has eczema, claimed as a skin condition, since service.  He maintains that he was treated for this disorder in service, diagnosed as jungle rot and fungus, and has continued to receive treatment since service.  His service treatment records show that he was treated for contact dermatitis in September 1965 and during his retirement physical in September 1989, it was noted he had small lesions of the chest.  At his June 2014 RO hearing, the Veteran stated that after service, he continued to be treated for this condition at Scott Air Force Base Medical Center, and later, with a civilian doctor, J.M., MD, through TRICARE.  These private medical records and records from Scott AFB Medical Center should be sought and if obtained, attached to the record.  Moreover, the Veteran should undergo additional dermatology examination which addresses the additional treatment records, if located, and to also address the inservice treatment records when determining an etiology to his present skin disorder.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise (specifically to include medical treatment records for a skin disorder from Scott AFB Medical Center), that may have come into existence since the time the VBMS/claims file was last updated by the AOJ.  The AOJ should appropriately document the file if no records of treatment for a skin disorder are located at the Scott AFB Medical Center.  

2.  After obtaining an appropriate release of information from the Veteran, the AOJ should seek to obtain medical treatment records from Dr. J.M. for treatment of the Veteran's skin, right knee, and scar, middle forehead, and associate those records, if any, with the claims folder.  The AOJ should appropriately document the file if no records of treatment for the aforementioned disorders are obtained from Dr. J.M.  

3.  Following the completion of the above, the Veteran should be scheduled for a VA dermatology examination to determine the nature and etiology of any currently diagnosed skin disorder and scar, middle forehead.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's skin disorder and/or scar, middle forehead, is of service onset or is otherwise related thereto.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner should address in the report any medical records provided by Dr. J.M. and Scott AFB Medical Center, and service treatment records indicative of a skin disorder and their relevance to the Veteran's claimed skin disorder.  

4.  The Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of any currently diagnosed right knee disorder.  All indicated studies, to include x-ray studies,  should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed residuals of a right knee disorder are of service onset or are otherwise related thereto.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner should address in the report any medical records provided by Dr. J.M. and his treatment of the right knee and their relevance to the Veteran's claimed right knee disorder.  

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


